Citation Nr: 1443979	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation, death pension, and accrued benefits, to include recognition of the appellant as the Veteran's surviving spouse.

2.  Entitlement to service connection for the cause of the Veteran's death for burial purposes.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had various periods of active military service including from December 1944 to August 1945 (with the U.S. Coast Guard Merchant Marine) and October 1946 to October 1947 (with the U.S. Army).  He also had two periods of service with an undesirable discharge from March 1948 to July 1949 and July 1950 to October 1950.  He died in September 2004.  The appellant has submitted a claim as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In March 2005 the RO denied the appellant's claim for Dependency and Indemnity Compensation, death pension, and accrued benefits.  The RO denied service connection for cause of death for burial purposes in September 2006.  

The appellant has requested representation in this case but has not responded to any of the letters that were sent to her regarding her options for representation.  Specifically in August 2012 the RO sent the appellant a VA Form 21-22, Appointment of Veterans Service Organization, which included a list of recognized service organizations.  In May 2013, the Board also sent the appellant a letter notifying her of her options of either representing herself, appointing an accredited Veterans Service Organization (a link to the website for these organizations was provided), or appointing a private attorney.  The letter noted that she had 30 days to respond.  In June 2013 and July 2013 the appellant submitted letters, which copied verbatim letters the Board had previously sent to her, but did not indicate any desire to elect a representative.  Therefore, the Board will proceed as if the appellant wishes to proceed pro se.  

The appellant also was scheduled for a Board Central Office hearing in April 2013, but did not appear for the hearing.  She submitted a statement in April 2013 to the effect that she could not afford to attend the hearing.  Therefore, the Board considers the appellant's hearing request to be withdrawn.

This case was previously before the Board in November 2013 at which time the issues on appeal were remanded so that the RO could provide the appellant with a notice letter addressing her claim and so that any additional development could be conducted prior to certification of the claims to the Board.

The issues of entitlement to Dependency and Indemnity Compensation, death pension benefits, accrued benefits on the merits, and service connection for the cause of the Veteran's death for burial purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Regional Office.


FINDINGS OF FACT

1.  A Certificate of Marriage from the Office of the Civil Registrar General, Republic of Philippines notes that the Veteran and the appellant were married in August 1994; the Veteran was noted as being divorced on the document.

2.  The Veteran noted on VA forms that he had previous marriages to four other women, but there is no official record of marriage for any of these previous marriages; documentation of divorce decrees from two of the women dated in 1979 and 1986 is of record.

3.  The appellant also reportedly was previously married under common law but later abandoned by her husband; but there are no records of either event and common law marriage is not recognized in the Philippines; she is listed as single on the August 1994 marriage certificate.  

4.  The Veteran died in September 2004; the Social Security Administration (SSA) recognized the appellant as the Veteran's surviving spouse.

5.  The appellant and the Veteran were validly married under the laws of the jurisdiction in which they purportedly resided at the time of the marriage or under the law of the place where they purportedly resided when the right to benefits accrued.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits. 38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  To be recognized as a veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and has not remarried. 38 U.S.C.A. 
§ 101(3); 38 C.F.R. §§ 3.50(b)(1), 3.53.  "Spouse" means a person of the opposite sex whose "marriage" to the veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a). 

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record. 38 C.F.R. § 3.205(a)(1).  With respect to the requirement for continuous cohabitation, the statement of the putative surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. 38 C.F.R. § 3.53(b).  The U.S. Court of Appeals for Veterans Claims (Court) has held that one claiming to be the spouse of a veteran has the burden to come forward with evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Common-law marriages are not recognized in the Philippine Islands.  Under Philippine law, only ceremonial marriages are valid.  Sandoval v. Brown, 7 Vet. App. 10 (1994); Title III, Civil Code of the Philippines. 

The appellant and the Veteran were married in August 1994 as evidenced by a Certificate of Marriage from the Office of the Civil Registrar General, Republic of Philippines.  The document notes that the Veteran is divorced and the appellant is single.  

The Veteran reported on various VA forms that he had four previous marriages; however, the record of these marriages is not in the file.  At the RO's request, divorce decrees were added to the record for two of the women dated in 1979 and 1986.  The Veteran also indicated that the appellant had a previous common law marriage but that her husband had abandoned her.  As noted above, Philippine law does not recognize common law marriage.

While not binding on VA, it is also worth mentioning that SSA has recognized the appellant as the surviving spouse of the Veteran.

As the only official record of marriage is between the appellant and the Veteran and the Veteran was listed as divorced on the marriage certificate, the Board finds that the evidence supports that the Veteran was married to the appellant in 1994 and continued to be married to her up until his death in 2004.  Therefore, the appellant is recognized as the surviving spouse for purposes of VA benefits.

.
ORDER

The appellant is recognized as the Veteran's surviving spouse for purposes of VA benefits.


REMAND

Review of the claims file shows that in March 2005 the RO denied entitlement to the appellant's claim for Dependency and Indemnity Compensation, death pension, and accrued benefits finding that there was no evidence that one of the Veteran's prior marriages had been dissolved.  The RO has never adjudicated these matters on the merits.  Given that the Board has determined that the appellant is recognized as the surviving spouse of the Veteran, the issue of entitlement to the benefits sought on the merits must now be adjudicated by the RO prior to consideration by the Board.

The issue of entitlement to service connection for the cause of the Veteran's death for burial purposes is inextricably intertwined with the other issues on appeal, as the adjudication of these matters involves overlapping facts as the service connection claim and could potentially affect the outcome of the claim. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claim for Dependency and Indemnity Compensation, death pension, and accrued benefits on the merits, with consideration of any pending claims from the Veteran regarding recognition of the appellant as his spouse during his lifetime.  As well, readjudicate the service connection claim for the cause of the Veteran's death for burial purposes.  If any of the claims remain denied, the appellant should be issued a supplemental statement of the case for those matters.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


